Exhibit 10.2

Voting Agreement

THIS VOTING AGREEMENT, dated as of April 21, 2013 (this “Agreement”), is entered
into by and among the undersigned stockholders (each, a “Stockholder” and,
collectively, the “Stockholders”) of CECO ENVIRONMENTAL CORP., a Delaware
corporation (“Parent”), and MET-PRO CORPORATION, a Pennsylvania corporation (the
“Company”).

WHEREAS, concurrently with or following the execution of this Agreement,
the Company, Parent, Mustang Acquisition Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), and Mustang Acquisition II
Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Successor
Sub”), have entered, or will enter, into an Agreement and Plan of Merger (as the
same may be amended from time to time, the “Merger Agreement”), providing for,
among other things, (i) the merger of Merger Sub with and into the Company and
(ii) the subsequent merger of the Company with and into Successor Sub (the
foregoing clauses (i) and (ii), collectively, the “Mergers”), in each case,
pursuant to, and subject to the terms and conditions of, the Merger Agreement;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that the Stockholders execute and deliver this
Agreement; and

WHEREAS, in order to induce the Company to enter into the Merger Agreement,
the Stockholders are willing to make certain representations, warranties,
covenants and agreements with respect to the shares of Parent Common Stock
beneficially owned by the Stockholders and set forth below each Stockholder’s
signature on the signature page hereto (the “Original Shares” and, together with
any additional shares of Parent Common Stock pursuant to Section 6 hereof, the
“Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement. For
all purposes of and under this Agreement, the following terms shall have the
following respective meanings:

“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security, or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.



--------------------------------------------------------------------------------

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation, or suffrage of a lien, security interest, or encumbrance in or
upon, or the gift, grant, or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title, or interest therein, or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale, or other disposition, and each agreement, arrangement, or
understanding, whether or not in writing, to effect any of the foregoing.

 

2. Representations of Stockholder.

Each Stockholder represents and warrants to the Company that:

(a) (i) Such Stockholder owns beneficially (as such term is defined in Rule
13d-3 under the Exchange Act) all of the Original Shares free and clear of all
security interests, liens, claims, pledges, limitations in the Stockholder’s
voting rights, charges or other encumbrances of any nature whatsoever
(“Encumbrances”) (except any Encumbrances arising under securities laws or under
this Agreement), and (ii) except pursuant to this Agreement and that certain
lock-up letter agreement dated the date hereof delivered by such Stockholder to
the Company, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character to which such Stockholder is a
party relating to the pledge, disposition or voting of any of the Original
Shares and there are no voting trusts or voting agreements with respect to the
Original Shares, in each case, which are inconsistent with the terms of this
Agreement.

(b) Such Stockholder does not beneficially own any shares of Parent Common Stock
other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Parent Common Stock or any security
exercisable for or convertible into shares of Parent Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

(c) Such Stockholder has full corporate power and authority and legal capacity
to enter into, execute and deliver this Agreement and to perform fully such
Stockholder’s obligations hereunder (including the proxy described in
Section 3(b) below). This Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to the Bankruptcy and Equity Exceptions.

(d) None of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by

 

2



--------------------------------------------------------------------------------

such Stockholder with any of the provisions hereof will conflict with or result
in a breach, or constitute a default (with or without notice of lapse of time or
both) under any provision of, any trust agreement, loan or credit agreement,
note, bond, mortgage, indenture, lease or other agreement, instrument or Law
applicable to such Stockholder or to such Stockholder’s property or assets.

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Authority or other Person on the part of such
Stockholder is required in connection with the valid execution and delivery of
this Agreement, other than the filing of a Schedule 13D/A with the Securities
and Exchange Commission. No consent of such Stockholder’s spouse is necessary
under any “community property” or other laws in order for such Stockholder to
enter into and perform its obligations under this Agreement.

(f) Except as disclosed pursuant to the Merger Agreement, no investment banker,
broker, finder, or other intermediary is entitled to a fee or commission from
Parent, Merger Sub, Successor Sub or the Company in respect of this Agreement or
the Merger Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder.

(g) Such Stockholder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon such Stockholder’s execution and
delivery of this Agreement and the representations and warranties and covenants
of such Stockholder contained herein.

(h) The Closing of the Mergers is intended to and will provide material economic
benefit to such Stockholder.

 

3. Agreement to Vote Shares; Irrevocable Proxy.

(a) Each Stockholder agrees during the term of this Agreement to vote the
Shares, and to cause any holder of record of Shares to vote or execute a written
consent or consents if stockholders of Parent are requested to vote their shares
through the execution of an action by written consent in lieu of any such annual
or special meeting of stockholders of Parent: (i) in favor of the issuance by
Parent of the Parent Common Stock Consideration to be issued in connection with
the Closing of the Mergers and any other action required to consummate the
Mergers that may be submitted to a vote of the stockholders of Parent, at every
meeting (or in connection with any action by written consent) of the
stockholders of Parent at which such matters are considered and at every
adjournment or postponement thereof; (ii) against (1) any action, proposal,
transaction or agreement which could reasonably be expected to result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of Parent, Merger Sub or Successor Sub under the Merger Agreement or
of Stockholder under this Agreement and (2) any action, proposal, transaction or
agreement that could reasonably be expected to impede or materially interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Mergers or the fulfillment of Parent’s, the Company’s, Merger Sub’s or
Successor Sub’s conditions under the Merger Agreement or change in any manner
the voting rights of any class of shares of Parent (including by way of any
amendments to Parent’s Certificate of Incorporation or Bylaws).

 

3



--------------------------------------------------------------------------------

Each Stockholder shall retain at all times the right to vote its Shares in its
sole discretion and without any other limitation on those matters other than
those set forth in clauses (i) and (ii) that are at any time or from time to
time presented for consideration to Parent’s stockholders generally. For the
avoidance of doubt, clauses (i) and (ii) shall not apply to votes, if any,
solely on the election or removal of directors as recommended by Parent’s Board
of Directors.

(b) Each Stockholder hereby appoints the Company and any designee of the
Company, and each of them individually, its proxies and attorneys-in-fact, with
full power of substitution and resubstitution, to vote or act by written consent
during the term of this Agreement with respect to the Shares, but only to the
extent provided in and with respect to the matters described in Section 3(a).
This proxy and power of attorney is given to secure the performance of the
duties of each Stockholder under this Agreement. Each Stockholder shall take
such further action or execute such other instruments as may be reasonably
necessary to effectuate the intent of this proxy. This proxy and power of
attorney granted by each Stockholder shall be irrevocable during the term of
this Agreement, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy, is intended to be irrevocable during the term
of this Agreement in accordance with the provisions of Section 212 of the
Delaware General Corporation Law, and shall revoke any and all prior proxies
granted by each Stockholder with respect to the Shares (but only with respect to
the matters set forth in Section 3(a)); provided that each Stockholder may grant
subsequent proxies with respect to any matter other than those specified in
Section 3(a). The power of attorney granted by each Stockholder herein is a
durable power of attorney and shall survive the dissolution, bankruptcy, death
or incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate automatically upon the termination of this Agreement.

 

4. No Voting Trusts or Other Arrangement.

Each Stockholder agrees that such Stockholder will not, and will not permit any
entity under such Stockholder’s control to, deposit any of the Shares in a
voting trust, grant any proxies with respect to the Shares or subject any of the
Shares to any arrangement with respect to the voting of the Shares, in each
case, that would be inconsistent with Section 3 above, other than agreements
entered into with Parent.

 

5. Transfer and Encumbrance.

Each Stockholder agrees that during the term of this Agreement, Stockholder
shall not Transfer any of the Shares or enter into any contract, option or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
such Stockholder’s economic interest therein. Any attempted Transfer of Shares
or any interest therein in violation of this Section 5 shall be null and void.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, this Agreement will
not prohibit any Stockholder from (a) exercising options and/or warrants owned
by such Stockholder that are exercisable for shares of Parent Company Stock, it
being understood, acknowledged and agreed that the shares of Parent Common Stock
acquired by such Stockholder in connection therewith shall be subject to this
Agreement as “Shares”; (b) entering into a plan adopted pursuant to Rule 10b5-1
under the Securities Exchange Act of 1934, as amended, to the extent that such
plan does not allow for any Transfer of Shares during the term of this
Agreement; or (c) making (i) bona fide gifts of such Stockholder’s Shares to
family members or family trusts, (ii) any transfer by will or intestacy in case
of death or (iii) any Transfer of such Stockholder’s Shares for estate planning
purposes to persons immediately related to such transferor by blood, marriage or
adoption, or any trust solely for the benefit of such transferor and/or the
persons described in the preceding clause, provided, however, that with respect
to each of the Transfers described in clause (c) of this sentence, prior, and as
a condition precedent, to such transfer, the transferee, or the trustee or legal
guardian on behalf of any transferee, agrees in writing to be bound by the terms
of this Agreement. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin
(including, without limitation, lineal descendants, stepchildren, father,
mother, brother, sister of the applicable Stockholder or the applicable
Stockholder’s spouse). In addition to the foregoing, in the event a Stockholder
is an entity rather than an individual, this Agreement will not prevent any
transfer of any or all of such Stockholder’s Shares to the stockholders of such
entity, if it is a corporation, to the members of such entity, if it is a
limited liability company, or to the partners of such entity, if it is a
partnership; provided, however, that in each such case, it shall be a condition
to the transfer that such transferee agrees in writing prior to such transfer to
be bound by the terms of this Agreement.

 

6. Additional Shares.

Each Stockholder agrees that all shares of Parent Common Stock that such
Stockholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of after
the execution of, and prior to the termination of, this Agreement shall be
subject to the terms of this Agreement and shall constitute Shares for all
purposes of this Agreement.

 

7. Termination.

This Agreement shall terminate upon the earliest to occur of (a) the Effective
Time, (b) the date on which the Merger Agreement is terminated in accordance
with its terms, and (c) the mutual agreement of the Company and the Stockholders
to terminate this Agreement; provided, however, that (i) Section 12 shall
survive the termination of this Agreement, and (ii) the termination of this
Agreement shall not relieve the Stockholders from any liability for any
inaccuracy in or breach of any representation, warranty, or covenant contained
in this Agreement.

 

5



--------------------------------------------------------------------------------

8. No Agreement as Director or Officer.

Each Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of Parent or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
Stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to Parent or its stockholders.

 

9. Specific Performance.

Each party hereto acknowledges that it may be difficult to measure in money the
damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement and that, in the event of any such
failure, the other party may not have an adequate remedy at law or damages.
Accordingly, each party hereto agrees that each other party may seek injunctive
relief or other equitable remedies, in addition to remedies at law or damages,
for any such failure. Each party hereto agrees that it will not seek, and agrees
to waive any requirement for, the securing or posting of a bond in connection
with the other party’s seeking or obtaining such equitable relief.

 

10. Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between and among the parties with respect to the subject matter
hereof. This Agreement may not be amended or supplemented, and no provisions
hereof may be modified or waived, except by an instrument in writing signed by
each of the parties hereto. No waiver of any provisions hereof by any party
shall be deemed a waiver of any other provisions hereof by such party, nor shall
any such waiver be deemed a continuing waiver of any provision hereof by such
party.

 

11. Notices.

All notices, consents, requests, claims, and demands under this Agreement shall
be in writing and shall be deemed given in accordance with the Merger Agreement:
(i) if to the Company, to the address, e-mail address, or facsimile provided in
the Merger Agreement, including to the Persons designated therein to receive
copies; and (ii) if to a Stockholder, to such Stockholder’s address, e-mail
address, or facsimile shown below such Stockholder’s signature on the signature
page hereto.

 

6



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of law thereof.

(b) For all actions, suits and proceedings arising out of or relating to this
Agreement, the parties hereby irrevocably and unconditionally (a) consent to the
personal jurisdiction of any state or federal court of competent jurisdiction
located in the City of Wilmington in the State of Delaware and (b) waive any
defense or objection to proceeding in such court, including those objections and
defenses based on an alleged lack of personal jurisdiction, improper venue and
forum non-conveniens. The parties acknowledge that all directions issued by any
such court, including all injunctions and other decrees, will be binding and
enforceable in all jurisdictions and countries. Process in any such suit, action
or proceeding may be served on any party anywhere in the world, whether within
or without the jurisdiction of any such court. Without limiting the foregoing,
each party agrees that service of process on such party as provided in
Section 11 shall be deemed effective service of process on such party.

(c) The Company may seek to enforce the terms and conditions of this Agreement
against one or more Stockholders, and any breach of this Agreement by a
Stockholder shall not relieve the non-breaching Stockholders from the
obligations imposed on such Stockholders hereunder.

(d) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12(d).

(e) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7



--------------------------------------------------------------------------------

(f) This Agreement may be executed in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

(g) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

(h) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” Unless the context otherwise requires, “or”
is not exclusive. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. This Agreement shall be
construed without regard to any presumption or interpretation against the party
drafting or causing any instrument to be drafted.

(i) The obligations of each Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company, Parent, Merger Sub and
Successor Sub.

(j) This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns, including the Stockholders’ estates and heirs upon the death
of any of the Stockholders, provided that except as otherwise specifically
provided herein, neither this Agreement nor any of the rights, interests, or
obligations of the parties may be assigned or delegated by any of the parties
without prior written consent of the other parties. Any assignment in violation
of the foregoing shall be void and of no effect. Nothing in this Agreement is
intended to confer on any Person (other than the parties hereto and their
respective successors and assigns) any rights or remedies of any nature.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

MET-PRO CORPORATION By:  

/s/ Raymond J. De Hont

Name:   Raymond J. De Hont Title:   Chief Executive Officer and President

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

/s/ Phillip DeZwirek

   

/s/ Jason DeZwirek

Name:   Phillip DeZwirek     Name:   Jason DeZwirek

Number of Shares of Parent Common

Stock Beneficially Owned as of the

Date of this Agreement: 720,841*

   

Number of Shares of Parent Common

Stock Beneficially Owned as of the

Date of this Agreement: 1,361,770*

Number of Warrants/Options

Beneficially Owned as of the Date of

this Agreement: 0*

   

Number of Warrants/Options

Beneficially Owned as of the Date of

this Agreement: 0*

Address:   2300 Yonge Street     Address:   2300 Yonge Street   Suite 1710      
Suite 1710   Toronto, Ontario, Canada       Toronto, Ontario, Canada   M4P 1E4  
    M4P 1E4 Fax:       Fax:   E-mail:       E-mail:   ICARUS INVESTMENT CORP.  
    By:  

/s/ Jason DeZwirek

      Name:   Jason DeZwirek      

Number of Shares of Parent Common

Stock Beneficially Owned as of the

Date of this Agreement: 2,574,736

     

Number of Warrants/Options

Beneficially Owned as of the Date of

this Agreement: 250,000

      Address:  

2300 Yonge Street

Suite 1710

Toronto, Ontario, Canada

M4P 1E4

      Fax:         E-mail:        

 

* Excludes shares of Parent Common Stock and Warrants/Options owned directly by
Icarus Investment Corp.

Signature Page to Voting Agreement